Case: 20-20141      Document: 00515924404         Page: 1     Date Filed: 07/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      July 2, 2021
                                  No. 20-20141
                                                                    Lyle W. Cayce
                               Conference Calendar                       Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Emilio Orlando Rodriguez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CR-871-1


   Before Higginbotham, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Emilio Orlando
   Rodriguez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Rodriguez has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20141    Document: 00515924404          Page: 2   Date Filed: 07/02/2021




                                  No. 20-20141


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2